Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/688,626
Filing Date: 04/16/2015
Appellant(s): Hertz et al. 



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 08/25/2021 appealing from the Office Action mailed on 09/17/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Issue I:  Appellant argued on pages 9-10 (Appeal Brief): 
 	Claims 1-8, 19-20, and 31-44 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or joint inventor, or for pre-AIA  the applicant regards as the invention. The Office Action and Advisory Action allege the language “determining, based on execution plurality of files being updated, that the updated plurality of files are to be deleted from the non-persistent storage,” is indefinite. Advisory Action, p. 2 Applicant respectfully submits the Office Action is misquoting the claim language. Claims 1, 19, and 33 recite, “determining, based on execution of the function of the application, that the plurality of files are updated; [and] determining, based on the plurality of files being updated, that the updated plurality of files are to be deleted from the non-persistent storage.” The Office Action states that “the examiner couldn’t find anything from specification for the language of ‘updated files are to be [deleted] from the non-persistent storage,’ the examiner assumes when talk show, TV program, games, files, etc. are updating which is deleting from the memory/caches.’” Applicant notes “updated files are to be [deleted] from the non-persistent storage” does not appear in the claims at present.
 	The aforementioned features of claims 1-8, 19-20, and 31-44 are not indefinite, vague or unclear. Non-exhaustive examples of support for the claimed subject matter are provided below. These non-exhaustive examples are provided with the understanding that they should be taken in conjunction with the specification and drawings as a whole and with the understanding that the claimed subject submits support for the claim language is found at least in FIGS. 1-5, and paragraphs [0002- 0005], [0025-0047], and [0054-0058]. For example, paragraph 25 recites, “[m]ethods and systems are described for using cloud cookies in lieu of cookies stored locally.” (emphasis added). Further, “[i]n an aspect, the device can store (e.g., temporarily) the plurality of files in non-persistent storage and the application can access the plurality of files from the non-persistent storage as needed.” (emphasis added). Accordingly, the rejection of claims 1-9, 19-20, and 31-44 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) should be withdrawn and the claims allowed.
Response I:  The examiner respectfully disagrees with appellant and submits:  Appellant has indicated at least the figs. 1-5, and paragraphs [0002-0005], [0025-0047] and [0054-0058], for example, paragraph 25 in the instant application recites the language  “, “[m]ethods and systems are described for using cloud cookies in lieu of cookies stored locally.” (emphasis added). Further, “[i]n an aspect, the device can store (e.g., temporarily) the plurality of files in non-persistent storage and the application can access the plurality of files from the non-persistent storage as needed.” 
Paragraph [0025] of instant application disclose “The central location 101 can comprise one or more modulators 115 for interfacing with a distribution system 116. As an example, a modulator can receive content from the receiver 111, the encoder 142, the multiplexer 114, and/or the like. A modulator 115 can convert the received content into a modulated output signal suitable for transmission over the distribution system 116. For example, the modulator 115 can map portions of the content to data bits expressed as signals (e.g., sinusoidal signals) at corresponding subcarrier frequencies of a data symbol, The output signals from the modulators 115 can be combined, using equipment such as a combiner 127, for input into the distribution system 116”,
The examiner could not find any languages in this paragraph [0025] disclose the features of “determining, based on execution plurality of files being updated, that the updated plurality of files are to be deleted from the non-persistent storage”,  the examiner further submits the paragraphs [0026-0029] of instant application disclose:
 [0026] A control system 118 can permit a system operator to control and monitor the functions and performance of the system 106. The control system 118 can interface, monitor, and/or control a variety of functions, including, but not limited to, the channel lineup for a television system, billing for each user, conditional access for content distributed to users, and the hike. The control system 118 can provide input to the modulators for setting operating parameters, such as system specific MPEG table packet organization or conditional access information. The control system 118 can be located at the central location 111 or at a remote location.

(0027 | The distribution system 216 can distribute content from the central location 181 to user locations, such as a user location 119. The distribution system 116 can be an optical fiber network, a coaxial cable network, a hybrid fiber-coaxial network, @ Wireless network, a satellite system, a direct broadcast system, or any combination thereof. A home communications terminal (HCT) 126 can be any device for terminating a communication at 4 customer's premises, such as a set-top box, a gateway, a router, or the like, or any combination of the foregoing. There can be a multitude of user locations connected to distribution system 116. At the user location 119, a decoder, such as the HCT 128, can decade, if needed, the signals for display on a display device, such as on a television set (TV) 121 or a computer monitor. Those skilled in the art will appreciate that the signal can be decoded in a variety of equipment, including an HCT 128, a computer, the TV 121, a monitor, or satellite dish. In an exemplary aspect, the methods and systems disclosed can be located within, or performed on, one or more HCT’s 128, TV's 121, central locations 101, DVR’s, home theater PC’s, and the like.
[0028] In an aspect, the user location 119 is necessarily not fixed, By way of example, a user can receive content from the distribution system 116 on a mobile device such as a laptop computer, PDA, smartphone, GPS, vehicle entertainment system, portable media player, and the hike.
[0029] In an exemplary embodiment, the methods and systems disclosed can be located within one or more HCT’s 126 and/or one or more network 122. For example, the one or more HCT’s 126 can have limited or no local persistent storage. A network 122 in communication with the one or more HCT’s 126 can have persistent storage 123. The persistent storage 123 can be located on one or more computing devices. The one or more HCT’s 120 can run applications. Applications can include HTML applications…the file can be transmitted to remote persistent storage for later retrieval (e.g., from the persistent storage 123).
The examiner agrees that paragraphs [0026-0029] of instant application disclose (e.g., “transmit the file”, “cookies”, “Home communications terminal (HCT)”  and “set top box (STB)”, but could not find any language that disclose the features of  “determining, based on execution plurality of files being updated, that the updated plurality of files are to be deleted from the non-persistent storage”. 
	Therefore the examiner respectfully maintains 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection to claims 1-8, 19-20, and 31-44.
For these reasons, one of ordinary skill in the art would not be able to determine the scope of the claims. The prior art rejections are based upon the examiner's best interpretation of the claims.
	Note that: in the Office Action date 09/17/2020 on page 3, the examiner have indicated that for the purpose of examination, the examiner interprets/assumes “when talk show, TV program, game, files, etc., are updating which is deleting from the memory/caches”.

Issue II: Regarding to independent claims 1, 19 and 33, the appellant argued on pages 10-11 (Appeal Brief) that “The combination of references (Baskaran et al. (US PGPUB, 2013/0007813) and Cardozo et al. (US PGPUB 2013/0246563)) do not teach, “requesting, to a network device configured to store a plurality of files in persistent storage, based on the request to access the application and based on the device identifier and the user identifier, the plurality of the file, wherein the plurality of files are associated with executing a function of the application”.
Response II:  The examiner respectfully disagrees with the appellant and submits (Baskaran, e.g., [0016-0024], “…The content data 111b as stored includes past content data, future content data, or both…television programming or executed in real-time for supporting STB 103…execution of STB 103 functionality from one or more user devices, whether the devices are located inside the user premise 113 or outside. For example, the platform 101 may interact with a mobile device 108 belonging to the user/viewer that is configured to access the control signal data 111a and content data 111b as stored by way of a playback application 127. The playback application 127 may be a media player, television broadcast software or any other like utility having the appropriate application programming interfaces (APIs) for accessing the simulation platform 101, enabling the execution of content data 111b and invoking the various features of the STB 103. Per this execution, in response to a request for access to particular content or execution of an STB feature (e.g., activation of a game…) (the examiner asserts that the set top box (STB) is a persistent storage).
Furthermore, to make records clearer, appellant can see Baskaran at [0028], disclose user identifier “…the user profile data 215 may include data for identifying the user and/or viewer of content provided by a set-top box. Thus, the user profile data 215 may include data specifying the name, address and other contact details of the user along with a unique identifier of the user. In addition, the profile may indicate a specific content package and available programming features associated with a given user…”) and [0054] disclose device identifier “a unique machine identifier”.

Issue III  Regarding to independent claims 1, 19 and 33, the appellant argued on pages 12-13 (Appeal Brief) that the combination of references do not teach “determining, based on execution of the function of application, that the plurality of files are updated”.
Response III:  The examiner respectfully disagrees with the appellant and submits (Baskaran, e.g., [0019-0024], “…One program may be scheduled to occur, for example, at 3 pm-4 pm, while another is set for the 4 pm-5 pm time slot… …”) and further more at [0020] disclose “updates to the content data (e.g., metadata), channel map data, and other information becomes available. Updates in data may occur at any time, with periods of inactivity in between, as the content data 111b is being cached. By way of example, the dynamic data may include program changes as indicated by the television broadcast system provider (e.g., cable television provider) or media service provider 119 for affecting configuration of the channel map data. As another example, the dynamic data may be cached for supporting on-demand execution of widgets, games and content-based features via the STB, etc…”).

Issue IV: Regarding to independent claims 1, 19 and 33, the appellant argued on pages 13-14 (Appeal Brief) that the combination of references do not teach “determining, based on the plurality of files being updated, that the updated plurality of files are to be delete from the non-persistent storage” and “sending, to the network device, the updated plurality of files for storage in persistent storage wherein the updated plurality of files are associated with the device identifier and the user identifier”.
Response IV:  The examiner respectfully disagrees with the appellant and submits storage (Baskaran, e.g., [0019-0024], “…the platform 101 utilizes channel map data to map specific content data 111b to the organized scheduled time data accordingly. In addition, the platform analyzes the scheduled time data against current time data, the available timing information…“updates to the content data (e.g., metadata), channel map data, and other information becomes available. Updates in data may occur at any time, with periods of inactivity in between, as the content data 111b is being cached. By way of example, the dynamic data may include program changes as indicated by the television broadcast system provider (e.g., cable television provider) or media service provider 119 for affecting configuration of the channel map data…”), (when TV show, channel updating, all old files, previous games have to be deleted in caches, in order to load or updating currently game show, TV show, movie…etc.) (the examiner asserts that “the content data is being cached…analyzes the scheduled time and updates to the content data, channel and other information which is determining based on updated the plurality of files that are to be deleted from the non-persistent storage”), for the features of “sending, to the network device, the updated plurality of files for storage in persistent storage wherein the updated plurality of files are associated with the device identifier and the user identifier”, the examiner submits that (Baskaran, e.g., [0019-0029], “...Updates in data may occur at any time…encoding and transmitting content.  ...the content data 111b is mapped to a specific channel via the channel map data, for playback on demand or upon accessing of a particular channel based on the specified time as live television content…the platform 101 may interact with a mobile device 108 belonging to the user/viewer that is configured to access the control signal data 111a and content data 111b as stored by way of a playback application 127. The playback application 127 may be a media player, television broadcast software or any other like utility having the appropriate application programming interfaces (APIs) for accessing the simulation platform 101, enabling the execution of content data 111b and invoking the various features of the STB 103…”), and the paragraph [0028] discloses user identifier, “…the user profile data 215 may include data for identifying the user and/or viewer of content provided by a set-top box. Thus, the user profile data 215 may include data specifying the name, address and other contact details of the user along with a unique identifier of the user…indicate a specific content package and available programming features associated with a given user…”), and furthermore see [0054] disclose device identifier “a unique machine identifier” .
The dependent claims depending respectively from independent claims 1, 19 and 33 are rejected for the same reasons because of depend on the base claims 1, 19 and 33.

Issue V: The appellant argued on pages 15-16 (Appeal Brief) that the motivation to combine the references is not supported.
Response V:  The examiner respectfully disagrees with the appellant and submits, Baskaran discloses “receive the signals and distribute them to subscribers in the form of one or more channels, typically, set-top boxes (STBs) are configured at the residence, business or other location of the subscriber to enable playback of content via the one or more channels” and Bardozo discloses “provide for the storage of cookies in a cloud computing environment or cloud (i.e., on one or more network servers) and transmit that cookies to server” and further disclose updating the plurality of files, the updated files are to be deleted from the cloud/server), both of the references discloses stores the plurality of files and updating the plurality of files, therefore the motivation to combine the references is supported.
	Further, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cardozo and Baskaran since cookies stored in the cloud may provide a more secure technique to store state information than browser cookies, as the cloud cookies may be less vulnerable to security issues at the client device and the cloud cookies may not need to be transferred over an open network. In addition, could cookies may allow for centralized backup and/or archiving and centralized management of expired cookies (Cardozo [0012-0013]). 
In view of the above reasons, Baskaran, in combination with Bardozo teach claims 1, 19 and 33. Dependent claims 2-8, 20, 31-32 and 34-44 are rejected over Baskaran in view of Bardozo at least based on their dependency from their respective independent claims 1, 19 and 33. 
For the above reasons, it is believed that the rejections should be sustained.
An Appeal Conference was held on December 15, 2021, at 11:45AM EST.  Agreement was reached to proceed to the Board of Appeals and Interferences.


Respectfully submitted,

/TUAN A PHAM/
Examiner, Art Unit 2163


	Conferees:
	
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.